Case 18-10684-BLS Doc 362 Filed 10/23/18 Page 1 of 2

OFFlCE OF THE UN|TED STATES TRUS`TEE - REGlON 3
POST-CONFIRMAT|ON QUARTERLY SUMN|ARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

Debtor's Name: Remington Outdoor Company ioc. Bani<: Cadeoce Ban|<
Bani<ruptoy Number: 151-10684 Account Nurnber: XXX1407
Date of Confirrnation; Niay 16 2018 Account Type: Operating

Reporting Period (monthi'year): 7/17/18 to QIBOMB
Beginning Cash Baianoe: $ 0.0 million

A|l receipts received by the debtor:

Cash Sa|es: $ 0.0 million

Coilection ot Aooounts Receivab|e: $ O.Ci million

Prooeeds from Litigation {sett|ement or otherwise): $ 0.0 million

Saie of Debtor's Assets: $ 0.0 million

Capita| infusion pursuant to the Pian: $ 0.0 million

Totai of cash received: $ 040 million
Tota| of cash availab|e: $ D.O million

i_ess ali disbursements or payments (inc|uding payments made under the coniirmecl pian) made by the Debtor:

Disbursements made under the pian, excluding the administrative

claims of bankruptcy profess'iona|s: $ 0.0 million
Disbursements made pursuant to the administrative claims of
bankruptcy professionals $ 0.0 million
All other disbursements made in the ordinary course: $ 0.0 million
Totai Disbursernents (a) $ D,O million
Ending Cash Ba|anoe $ 0.0 million

Pursuant to 28 U.S.C. Section 1746(2)T l hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and beiief.

D;¢toe//¢?f/é' M@¢_§M@é C;,¢fn'/x,//'

Debtor: Rerningtori Outdoor Company' incV
Case Number: 18-10684

 

 

 

Case 18-10684-BLS Doc 362 Filed 10/23/18 Page 2 of 2

UN|TED STATES BAN|(RUPTCY COURT

FOR THE DlSTR|CT OF DELAWARE

 

|n re Remington Outdoor Company, inc., et al

Case No. 18-10684

 

 

Debtor Reporting Pericd: 7/17/2018 - 9/30/2018
Schedu|e of Cash Receipts and Disbursements
Reporting Perlod: 7/17/2018 - 9/30/2018
(unaudited)
Remington Outdoo'r Company, inc.
18-10684
Receipts

Totai Receipts

Disbursements
Niateria|s Trade
Non-|Viaterials Trade
Logistics
Uti|ities
insurance
Cornpensation & Benefits
Taxes
Lega|

Other Disbursements
Debt Service
Professionai Fees
Tota| Disbursements

Net Cash Fiow

Total Disburserrlents iabove}

Non-Cash Adjustments
Debt Paydowns
Ai|ocation of Disbursements to Ent|ties (1}
Other Disbursements (2}

Totai Non~Cash Ad]ustments

Ad]usteci Disbursements

US Trustee Fees

 

 

 

 

 

325

 

 

